L..HAND, Circuit Judge
(concurring).
I hardly think that the internal evidence of the statute would have alone been enough to turn the scale with me in the taxpayer’s favor. I rely chiefly upon the fact that if the Treasury be right, the act is open to very grave constitutional doubts. It is now settled that a state may not tax the transfer of bonds at the domicile of the obligor, when the obligee lives in another state. Farmers’ L. & T. Co. v. Minnesota, 280 U. S. 204, 50 S. Ct. 98, 74 L. Ed. 371, 65 A. L. R. 1000; Baldwin v. Missouri, 281 U. S. 586, 50 S. Ct. 436, 74 L. Ed. 1056, 72 A. L. R. 1303; Beidler v. South Carolina Tax Commission, 282 U. S. 1, 51 S. Ct. 54, 75 L. Ed. 131. We should have to say that a different doctrine applies when Congress taxes the transfer of bonds of an American corporatio.n held by an *893Englishman. Certainly the eases are so far parallel as to put the validity of such an act in great question.